Filed 4/24/14 P. v. Garcia CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064066

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS234681)

JESUS A. GARCIA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Ana L.

Espana, Judge. Affirmed.



         David L. Kelly, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         A jury found Jesus A. Garcia guilty of second degree murder (Pen. Code, § 187,

subd. (a); count 1) and two counts of misdemeanor child abuse (Pen. Code § 273a, subd.

(b); counts 3 and 4). The court sentenced him to prison for 15 years to life for second
degree murder, with credit for time served on the misdemeanor counts. Garcia appeals.

We affirm.

                                     BACKGROUND

        In 2009, Garcia's wife, Maribel Arteaga, began an affair with a coworker, Carlos

Orga. Garcia learned of the affair and became upset. In October or November, Arteaga

left Garcia and began living with Orga, bringing with her Garcia and Arteaga's two young

sons.

        Garcia spoke of killing Arteaga. One evening in December 2009, he knocked on

her door. Arteaga, followed by one of their sons, answered the knock. Garcia said he

wanted to take the boy to McDonald's. Arteaga said no. Garcia grabbed the boy's hand.

Arteaga grabbed Garcia and pulled the boy away from him. Garcia pushed Arteaga into

the wall and stabbed her in the back with a knife. Arteaga fell to the floor, bleeding. Her

sons knelt by her side.

        Arteaga died from the stab wound. Garcia admitted stabbing and killing her.

                                      DISCUSSION

        Appointed appellate counsel has filed a brief summarizing the facts and

proceedings below. Counsel presents no argument for reversal, but asks this court to

review the record for error as mandated by People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders).

        We granted Garcia permission to file a brief on his own behalf. He has not

responded. A review of the record pursuant to Wende and Anders has disclosed no



                                             2
reasonably arguable appellate issues. Garcia has been competently represented by

counsel on this appeal.

                                    DISPOSITION

      The judgment is affirmed.



                                                                 HALLER, Acting P. J.

WE CONCUR:



AARON, J.



IRION, J.




                                           3